Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 30 claims dependency from claim 31 but is listed prior to claim 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 18, 31 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. no. 87576363 to Combs et al., hereinafter referred to simply as, “Combs”.
With respect to claims 18 and 35, Combs teaches a method for configuring a control unit in a conveyor, wherein 
a control unit controls one or more conveyor segments and each conveyor segment comprises
	a. 	a conveyor drive (see numeral 18 in Fig. 1 and col. 5, lines 17) for conveying an object (see numeral 23 of Fig. 1 and col. 5, line 22) through the conveyor segment (see B1 and B2 in Fig. 1 and col. 5, lines 37-39), 
said conveyor drive being in signal communication with the control unit (see numeral 12 in Fig. 1 and col. 5, lines 27-29) via a motor connection socket (see “controller 12… interfaces with… two motorized rollers” in col. 5, lines 27-29), and
	b. 	a sensor (see numeral 22 in Fig. 1 and col. 5, lines 39-41) for detecting an object (23) at a position within the conveyor segment (see numeral 23 in Fig. 1 and segment B2), said conveyor being in signal communication with the control unit via a sensor connection socket (col. 3, lines 13-17),
	wherein the control unit self-configures itself, said self-configuration comprising the steps of:
(i) 	activating a configuration mode in the control unit (see block 208 of Fig. 5 and col. 12, line 62),
(ii) 	receiving a signal from each motor connection socket or sensor connection socket (see col. 7, line 66, see also [0005] of the instant application teaching 
(iii) 	comparing the received signal(s) with a comparative value stored
in the control unit (col. 21, lines 30-34), and
(iv) 	determining whether a conveyor drive or a sensor is connected to
a motor connection socket (see “controller 12… interfaces with… two motorized rollers” in col. 5, lines 27-29) or a sensor connection socket of the control unit, respectively, based on the comparison of the signal(s) with the comparative value (col. 21, lines 30-34).

With respect to claim 31, Combs teaches a method for configuring a control unit in a conveyor, wherein the control unit controls one or more conveyor segments and each conveyor segment comprises
a.  	a conveyor drive (see numeral 18 in Fig. 1 and col. 5, lines 17) for conveying an object (see numeral 23 of Fig. 1 and col. 5, line 22) (see numeral 18 in Fig. 1 and col. 5, lines 17) 
 	through the conveyor segment, (see B1 and B2 in Fig. 1 and col. 5, lines 37-39) said conveyor drive being in signal communication with the control
unit via a motor connection socket (see numeral 12 in Fig. 1 and col. 5, lines 27-29); and
b. 	a sensor for detecting an object at a position within the conveyor
segment,(see numeral 22 in Fig. 1 and col. 5, lines 21-22) said conveyor being in signal communication with the control unit via a sensor connection socket (see 48a in Fig. 2);
 

Allowable Subject Matter
Claims 19-30 and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. Nos. 2012/0175223, 2003/0135299 and 2003/0116408.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651